Citation Nr: 0929946	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-14 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence of record does not show a current 
diagnosis of a back disorder.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by the 
appellant's active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letter dated in August 2005 and the May 2006 statement of the 
case advised the appellant of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appellant's claim was readjudicated in the 
December 2006 supplemental statement of the case.  Further, 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment records and his identified VA treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  On the 
appellant's August 2005 application, he indicated that he 
received treatment for a back disorder at the VA Medical 
Center (VAMC) in Prescott, Arizona, and at the Mayo Clinic in 
Rochester, Minnesota; specific dates of treatment were not 
provided.  The RO sent the appellant a letter in August 2005, 
notifying him that he needed to provide or ask the RO to 
obtain medical evidence relevant to his claim.  As part of 
the November 2005 denial of his claim, the RO notified the 
appellant that he did not submit medical evidence from either 
of the Prescott, Arizona VAMC or the Mayo Clinic, nor did he 
submit completed medical release forms to enable the RO to 
obtain the appellant's medical records from those facilities.  
The appellant subsequently submitted medical release forms 
for the Prescott, Arizona VAMC and an orthopedic clinic in 
Sun City West, Arizona.  The RO requested records from the 
Prescott, Arizona VAMC, and twice requested records from the 
orthopedic clinic in Sun City West, Arizona.  Records were 
received from the Prescott, Arizona VAMC, but the orthopedic 
clinic in Sun City West, Arizona submitted a negative 
response with respect to the RO's first request and no 
response was received from the orthopedic clinic regarding 
the second request.  The evidence of record does not indicate 
that the appellant submitted a medical release form for the 
Mayo Clinic.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that the duty to assist is not a one-way 
street; if an appellant wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the appellant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the appellant's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  The Court in McClendon observed 
that the third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.   With respect to 
the claim at issue herein, the appellant was not provided a 
VA examination because the evidence of record did not 
demonstrate an inservice event, injury, or disease, nor was 
there evidence of a current diagnosis.  Id.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically, the appellant served on active duty service 
from September 1942 to December 1945.  Herein, the appellant 
is seeking service connection for a back disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A longitudinal review of the appellant's service treatment 
records does not reveal complaints of or treatment for a back 
disorder.  Significantly, the appellant's December 1945 
separation examination included an evaluation of his spine, 
which was deemed normal.

A June 1991 VA treatment report indicates that the appellant 
complained of back, rib, and stomach pain.  After 
administering a physical examination, the diagnosis was 
herpes zoster and dyspepsia.

In numerous statements submitted during the pendency of this 
appeal, the appellant detailed the circumstances giving rise 
to his asserted back disorder.  Specifically, the appellant 
asserted that he injured his back in October 1945 while 
serving aboard the USS Xanthus during the Battle of Okinawa.  
Further, in a May 2006 statement, the appellant asserted that 
his "back started to hurt as [he] got older (about 1960)."  
In a September 2006 statement, the appellant contended that 
his back began hurting in 1946 and that it has been hurting 
ever since.  The appellant also contended that a post-service 
radiological examination revealed that he had a "broken 
back," for which he underwent vertebroplasty.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (emphasis added).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include establishing a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition; (2) the layperson is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Here the appellant's contentions regarding the existence of 
current back disorder and the relationship between that back 
disorder and an inservice injury are not statements about 
symptomatology, an observable medical condition, or a 
contemporaneous medical diagnosis.  Rather, his statements 
amount to diagnoses and etiological opinions.  Such 
statements clearly fall within the realm of opinions 
requiring medical expertise.  Because the appellant has not 
demonstrated any such expertise, his contentions do not serve 
as competent medical evidence of either a current diagnosis 
of a back disorder or the etiology thereof.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay 
statements are not competent medical evidence on the 
diagnosis of a condition).  Moreover, lay assertions of 
medical diagnosis cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).

The United States Court of Appeals for Veterans Claims has 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Further, Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent 
medical evidence reflecting the current presence of the 
claimed disability, a basis upon which to establish service 
connection for a back disorder has not been presented and the 
appeal must be denied.  

As there is no competent medical evidence of a back disorder 
diagnosis, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt rule does not apply.  
Accordingly, service connection for a back disorder is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


